USCA4 Appeal: 21-7706    Doc: 11         Filed: 12/07/2022   Pg: 1 of 3




                                           UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 21-7112


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                    v.

        JOSHUA FREDERICK DAVIS,

                           Defendant - Appellant.



                                             No. 21-7706


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                    v.

        JOSHUA FREDERICK DAVIS,

                           Defendant - Appellant.



        Appeals from the United States District Court for the District of South Carolina, at
        Charleston. Richard Mark Gergel, District Judge. (2:16-cr-00381-RMG-1; 2:20-cv-
        02053-RMG)


        Submitted: November 29, 2022                             Decided: December 7, 2022
USCA4 Appeal: 21-7706      Doc: 11         Filed: 12/07/2022    Pg: 2 of 3




        Before THACKER and HARRIS, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Joshua Frederick Davis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7706      Doc: 11         Filed: 12/07/2022      Pg: 3 of 3




        PER CURIAM:

               Joshua Frederick Davis seeks to appeal the district court’s orders denying relief on

        his 28 U.S.C. § 2255 and Fed. R. Civ. P. 59(e) motions. The orders are not appealable

        unless a circuit justice or judge issues a certificate of appealability. See 28 U.S.C.

        § 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

        denies relief on the merits, a prisoner satisfies this standard by demonstrating that

        reasonable jurists could find the district court’s assessment of the constitutional claims

        debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the motion states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Davis has not made

        the requisite showing.     Accordingly, we deny Davis’ motion for a certificate of

        appealability, deny Davis’ motion to appoint counsel and dismiss the appeal. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     3